tax_exempt_and_government_entities_division number release date uil legend o organization d date department of the treasury internal_revenue_service te_ge eo examination commerce street dallas tx date date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective d our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders' business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 you failed to meet the requirements of sec_501 c and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of outsiders your founder and board members _2- contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates _ taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication tax_exempt_and_government_entities_division o department of the treasury internal_revenue_service te_ge exempt_organizations examinations division second avenue m s w540 seattle washington taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone __ fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local taxpayer_advocate office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely internal revenue_agent letter catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items o redaction legend o organization ai addre sec_1 a2 addre sec_2 yd year end date d1 director d2 director c chairman t date operations ceased issue whether an organization whose primary purpose is operating a seller funded down payment assistance programs is operated exclusively for charitable purposes within the meaning of internal_revenue_code sec_501 facts o was recognized as an organization exempt under sec_501 of the internal_revenue_code the organization was incorporated in the state as a non-profit corporation the website for the secretary of state shows the organization as being administratively dissolved as of the mailing address shown was a1 irs records show the organization address as a2 correspondence was sent to the irs address of record notifying o of an examination of the organization for the tax period ended yd the letter was to request records to determine how o foundation down payment assistance program operated no response was received on the organization’s form_990 d1 and d2 was shown as the directors c as the board chairman of the organization with d1 as the signer of the return a telephone call was made tod1 d1 responded to the phone call another telephone call was made to d1 that the organization went out of business in t when revrul_2006_27 was released d1 also mentioned that the organization did not receive the correspondence that was previously mailed address of a2 d1 gave the following contact information cell phone number fax number and current d1 had indicated another copy of letter idr and publication was faxed to the provided fax on d1 confirmed receipt of faxed idr the internal revenue_agent received the following faxed copies from the organization articles of incorporation bylaws form_1023 application and determination_letter the cover letter to the fax stated that d1 would follow-up with other requested documents form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page _1 schedule number or exhibit name of taxpayer tax identification_number year period ended form 886-a rev date o explanations of items a follow-up call was made to d1 concerning the rest of the requested documents no response was received according to the organization’s form_1023 application_for recognition of exemption the following was its primary activity to increase homeownership and expand the supply of safe and affordable housing for low- and moderate-income persons thereby providing relief for the poor and distressed and lessening the burdens of government agencies o will increase homeownership and assist the poor by administering a down payment assistance program dap the dap will assist low-and moderate-income individuals and families purchase homes by making a charitable grant at closing to each qualified buyer the grant - which need not be repaid- will be used to pay for the buyer's down payment closing costs or prepaid expenses as needed n turn the seller will be charged a service fee at closing in return for o’s efforts to identify educate and assist prospective buyers and for promoting the sellers home the service fee will be allocated to a pooled_fund of grants and fees which will then be used to provide down payment assistance to subsequent homebuyers o has not yet established the amount of the service fee but it will be approximately one percent of the home’s sale price o's efforts will be targeted primarily at first-time homebuyers using mortgages insured by the fha owwill also contract with one or more marketing organizations to promote its services the internal_revenue_service determination specialist requested a signed agreement from d1 with respect to declaration of compliance with revproc_96_32 exhibit b o filed form_990 for the calendar_year ended yd in operating its down payment assistance program dpa as described in more detail below o’s only reported activity consisted of according to part iii of o’s to increase homeownership and expand the supply of safe and affordable housing for low and moderate income persons thereby providing relief’ part ill further described o’s tax-exempt purpose as follows form_990 return the organization’s primary exempt_purpose was a home buyer down payment assistance program aided in over homes purchased by low income persons b voluntary contributions rec as a pass through from home sellers to be paid to other unrelated c organizations form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tax identification_number year period ended form 886-a rev date name of taxpayer o explanations of items the grants section of part ill form_990 showed grants received of dollar_figure expenses of dollar_figure and o reported dollar_figure in gross revenue the amount was reported as contributions o through its website note website is no longer active promoted its dpa program to lenders buyers sellers mortgage companies real_estate agents and builders o’s website explained how the down payment assistance program worked as follows the seller and buyer must agree to participate in o foundation down payment grant program this is done by the seller agreeing to donate funds to o and o providing cash grant to the buyer the seller contribution was deducted from his proceeds at the time of closing and would be shown as a debit to the seller on the closing_agreement and the same amount would be shown as a credit to o foundation the sellers and buyers sign the earnest money agreement donation form and grant letter and it is then faxed over to o foundation on the date of settlement o foundation will wire the down payment funds to the lender through o’s dpa program buyers receive a gift of the funds that they use for the down payment a house buyer was eligible to participate in o’s dpa program only if the buyer purchased a house from a seller builder that agreed to o’s contractual terms o and builders sellers entered into agreements that required sellers to pay o an amount equal to the down payment gift that the buyer received under o’s dpa program in addition o charges the seller builder a fee of dollar_figure which o referred to as additional grant contribution on its contract with each seller o labeled the seller's payment to o as both a gift anda contribution these contracts obligate the seller builder in consideration for participating in o’s program to pay o an amount equal to the amount of assistance received by the buyer moreover builders lenders and realtors are solicited to participate in o’s down payment grant program sellers are also enticed to participate in the program by agreeing to make a contribution to the down payment grant program the references below from some of o’s promotional material discuss the benefit to each party participating in the program see exhibit a sellers o advertised that its dpa program financially benefits sellers by providing them with ready buyers enabling the sellers to sell for higher prices and allowing them to sell faster due to the larger pool of potential buyers thereby reducing the costs associated with real_estate remaining unsold for an extended period form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items o o’s promotional materials tell realtors that o’s down payment grant program can help realtors them close more sales and thus increasing their commissions additionally it promoted an increased pool of qualified buyers and a reduction in buyer’s cash requirements to close builders o’s promotional materials tell builders that o foundation helps builders in obtaining full asking price for their homes by offering down payment grants to prospective home buyers the materials also promoted the down payment program by saying that this remarkable program allows the builder to offer a home with a free down payment increasing the chances of a quicker sale without the builder needing to make additional concessions’ additionally it stipulates that the builder in return would agree to make a ‘contribution’ back to o these ‘grant contributions’ allow o to expand their program for other prospective home buyers o defined additional grant donation as a fee for service upon settlement builders sellers agree to make an additional grant contribution to o foundation the fee charged is about dollar_figure per transaction however o offers volume based discounts for builders the promotional material gives the following example builders volume discount pricing to to over annual homes using dpa grants annual homes using dpa grants annual homes using dpa grants dollar_figure per grant dollar_figure per grant dollar_figure per grant lenders o’s promotional materials tell lenders that o’s down payment grant program helps you close more loans and get more people into homes o has also added an additional benefit called the value added services the additional benefit was to allow the loan officers the opportunity to customize each transaction there are three types of value added services charitable donation-o will donate up to dollar_figure for each grant processed through o to the charity of their choice o would make the donation out in the loan officer's name co-op advertising---this allowed a loan officer to accrue money in a co-op advertising account with o and it pays for marketing and communication programs that promoted o and the participants company low net price-dollar_figure --- this allowed the loan officers to pass along additional savings to the buyer the additional grant contribution amount is reduced to dollar_figure below are descriptions of the roles of the lenders builders and real_estate agents in dap transactions as indicated on the organization website builders realtors form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_4 schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items o e the builders agree to participate in the o foundation down payment grant program and to donate funds back to the grant program so that it replenishes existing pool of funds lenders e e e e e calculates the amount of grant needed by the home buyers complete a one-page application form and fax back to o obtain signatures--the seller and buyer signs the earnest money addendum the seller signs the pledge form the buyer signs the grant letter faxes the application form earnest money agreement donation form and grant letter to o ovwires the funds on the day of closing sellers e e e the sellers agree to participate in the o foundation down payment grant program and to donate funds back to the grant program so that it replenishes existing pool of funds the seller donation to the grant program will be deducted at the time of closing the sellers complete the earnest money addendum and sign the pledge form buyers e e e e the buyers must be able to qualify for a loan that allows a financial gift to be used as part or all of the down payment buyers do not need to be first-time homebuyers anyone can participate in the program as long as the lender allows it odoes not have any income limitations- we do target low to moderate income families for assistance-but it is not limited by income’ the buyer is required to solicit pledges for o - the amount of the pledge the buyer is required to collect is at least the grant amount plus an additional grant contribution typically dollar_figure the buyers complete the earnest money addendum and grant letter _ to help o foundation increase the available pool of funds’ law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended o purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended o in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization's activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer o tax identification_number year period ended explanations of items see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_2006_27 discussed three situations of organizations providing financial help to low- income home buyers and whether each qualified as charitable within the meaning of sec_501 situation described an organization x formed to help low-income families purchase decent safe and sanitary homes throughout the metropolitan area in which x was located x made assistance available exclusively to low-income individuals and families to provide all or part of the funds they need to make a down payment on the purchase of a home x used standards set by federal housing statutes and administered by hud to determine who is low-income x offered financial counseling seminars and conducted other educational activities to help prepare the potential low-income home buyers for the responsibility of home ownership x would require a home inspection report for the property that the applicant intended to buy to ensure the house is to fund its down payment assistance program and other habitable before making the grant activities grants and x’s staff did not know contributions from several foundations businesses and the general_public the identity of the party selling the home to the grant applicant or identities of any other parties such as real_estate agents or developers who may have received a financial benefit from the sale further x did not accept any contributions contingent on the sale of a particular property or properties the revenue_ruling held that by providing financial assistance to low-income families for the down payment on a home the organization relieved the poor and distressed x conducted a broad based fundraising program that attracted gifts staff considering a grant making procedures y’s is a nonprofit corporation that is like x in y follows under y’s situation all respects as set forth in situation except as particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller's payment to y finally y does not conduct a broad based fundraising campaign to attract financial support rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance y’s reliance on the seller's payments for most of its funding indicate that the benefit to the home seller is a critical aspect of y’s operations in this respect y is like the organization considered in easter house which received all its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose y does not qualify for exemption from federal_income_tax as an organization described in sec_501 of form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended a z is nonprofit corporation formed to combat community deterioration o situation an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate- income families as a substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly-constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership in to fund its down payment assistance program and other activities z conducts a broad based fundraising program that several foundations attracts businesses and the general_public contributions from grants and gifts in situation although z does not limit its down payment assistance program to low-income recipients z’s down payment assistance program still serves a charitable purpose described in a specific economically depressed sec_501 because it combats community deterioration in area that has suffered a major loss of population and jobs z is operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from such home buyers’ gross incomes as gifts under sec_102 in situation in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller that directly correlates to the amount of the down payment assistance y provides to the home buyer in those cases the payments received by the home buyers do not qualify for exclusion_from_gross_income as gifts under sec_102 unlike in situation sec_1 and in situation the down payment assistance received by those home buyers represents a rebate or purchase_price reduction as a rebate or purchase_price reduction the down payment assistance is not includible in a home buyer’s gross_income under sec_61 and the amount of the down payment assistance is not included in the home buyer's cost_basis under sec_1012 as adjusted under sec_1016 revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended o construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low- income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall pian for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer tax identification_number year period ended form 886-a rev date o explanations of items revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so ina manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq sec_6001 of the internal_revenue_code code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the income_tax regulations regulations in conjunction with regulation sec_1_6001-1 provides that every organization exempt from tax under sec_501 a of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items o sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and a statement of its operations for a certain year however its records were so incomplete that it was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government's position based on information gathered from www archive org regarding o’s website we conclude that o is not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable educational or other exempt purposes among other things o must demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations the gathered information indicates that o’s primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 and that furthers a substantial private benefit charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations o’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation o’s down payment assistance program does not serve exclusively low-income persons instead o’s program is open to anyone without any income limitations who otherwise qualified for a mortgage o’s website showed that the buyers must only be able to qualify for a loan that allows a financial gift to be used as part or all of the down payment in addition o’s website stated that form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items o the buyers do not need to be first-time homebuyers in its faq section question o responded that anyone can use it provided your lender allows use of it accordingly o’s activities do not serve the purpose of relieving the poor and the distressed within the meaning of sec_501 o has not demonstrated that its down payment assistance program exclusively serves any other exempt_purpose within the meaning of sec_501 accordingly o’s activities do not serve an educational purpose within the meaning of sec_501 o has not demonstrated that its program is designed to attract a mixed-income or mixed-race group of homeowners to a specifically defined geographical area that has a history of racial problems or other neighborhood tensions see revrul_70_585 situation sec_2 and thus o’s activities do not serve the purpose of lessening neighborhood tensions or eliminating prejudice and discrimination within the meaning of sec_501 o’s program does not limit assistance to certain geographic areas or target those areas experiencing deterioration see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage regardless of the location of the property arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code accordingly o’s activities do not serve the purpose of combating community deterioration within the meaning of sec_501 only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if o’s dpa program were directed to exclusively low-income individuals or disadvantaged communities o’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 o is structured and operated to assist the private parties who fund it and give it business sellers builders who participate in o’s dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market the manner in which o operated its dpa program shows that the private benefit to the various participants in o’s activities was the intended outcome of o’s operations rather than a mere incident of such operations o’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities o relies exclusively on sellers builders and other real-estate related businesses that stand to benefit from the transactions it facilitates prior to the closing no dpa assistance transactions take place unless o is assured that the amount of the down payment plus the fee is or will be paid_by the seller builder upon closing essence the sellers builders make payments through o to homebuyers by arranging the buyer seller dpa transactions o facilitates the sale of the sellers’ homes that o receives a o secures an agreement from the sellers builders stipulating to this arrangement in form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended o payment from the home seller builder corresponding to the amount of the down payment assistance in every transaction indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of o’s operations in this respect o is like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially o’s promotional material and its marketing activities show that o operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which o operated its dpa program shows that o was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect o’s operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c o provided services to home sellers builders for which it charged a fee operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 o’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself market its services primarily to persons within a charitable_class o did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of o’s activities furthered commercial rather than exempt purposes o did not additionally in gao-05-194 report to congress mortgage financing actions needed to help fha manage risks from new mortgage loan products the report analyzed the importance of loan-to-value ltv ratios and credit scores and how it attributed significantly to loan performance and its results on the performance of low and no down payment mortgages supported by fha see exhibit c accordingly o does not qualify as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 taxpayer's position o’s position with respect to the issues facts applicable law and government's position as discussed in this report is unknown o will be allowed days to review this report and respond conclusion form 886-a department of the treasury-internal revenue service catalog number 20810w page_14 _publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended o in order to qualify for exemption under irc oalic an organization must be both organized and operated to achieve a purpose that is described under that code section o’s dpa program is not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing purportedly in the form of a gift to individuals and families for the purchase of a home qualification for tax exemption under code o provides down payment assistance o operates in a manner indistinguishable from a commercial enterprise brokering transactions to facilitate the selling conducted in a manner designed to further so c purposes o is not operated exclusively for exempt purposes within the meaning of sec_501 o’s primary activity is not o’s primary activity is of homes because furthermore in accordance with the provisions of the code and regulations under sec_6001 and organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the position of the internal_revenue_service is that o failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 of the code for the foregoing reasons revocation of exempt status is proposed effective form_1120 returns should be filed for the tax periods form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service exempt_organizations - report of examination proposed status changes form no name and address of taxpayer employer identification no date of report area office tax period s ending report preparer's name agreement secured yes no findings discussed with name and title agreement date current foundation status classification enter description and irc reference c a and b a vi nature of proposed status change x applicable line enter irc ref effective date x revocation of exemption under sec_501 effective date d modification of exempt status from sec_501 -_- to c effective date modification of foundation status from current classification shown in item above to a private non-operating foundation sec_509 effective date modification of foundation status from current classification shown in item above to an operating_foundation sec_4942 effective date modification of foundation status from current classification shown in item above to an organization described in sec_509 modification of foundation status from current classification shown in item above to an organization described in sec_509 and sec_170 effective date __ effective date remarks attachments f886-a form_4621 -a rev catalog number 37974f department of the treasury-internal revenue service www irs gov
